Citation Nr: 1622885	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  09-30 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to May 30, 2011, and in excess of 30 percent after July 1, 2012, for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1973 to August 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In December 2009, the Board remanded the Veteran's claim to schedule a hearing, which was scheduled for April 24, 2013, in Indianapolis, Indiana.  In March 2013, the Veteran submitted a request to postpone the hearing.  In August 2013, the Veteran was notified that his hearing had been rescheduled for September 19, 2013 in Indianapolis, Indiana.  In August 2013, the Veteran submitted a letter withdrawing his request for a hearing.  As such, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

In December 2015, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDINGS OF FACT

1.  Prior to May 30, 2011, the Veteran's right knee disability did not result in ankylosis; recurrent subluxation or lateral instability; dislocated or removed meniscus; flexion functionally limited to 45 degrees or less; extension functionally limited to 10 degrees or more; an impairment of the tibia and fibula; or genu recurvatum.

2.  After July 1, 2012, the Veteran's right knee disability did not result in chronic residuals consisting of severe painful motion or weakness.


CONCLUSION OF LAW

The criteria for disability ratings in excess of those assigned for the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256-5263 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records and VA treatment records have been obtained.  Additionally, the Veteran was scheduled to testify at a hearing before the Board, but he withdrew his request for a hearing.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was granted service connection for right knee disability by a May 1993 rating decision.  A 10 percent rating was assigned.  On July 31, 2007, he filed a claim for an increased rating.  In an October 2007 rating decision, his 10 percent rating was continued.  In May 2012, he was granted a temporary 100 percent rating from May 31, 2011 to June 30, 2012, as he underwent right total knee replacement surgery.  He was assigned a 30 percent rating beginning on July 1, 2012.  The Veteran contends he is entitled to higher ratings outside the period of convalescence for surgery.

Right Knee Disability prior to May 30, 2011

Prior to May 30, 2011, the Veteran's right knee was rated under Diagnostic Code 5010-5260, which evaluates arthritis due to trauma under Diagnostic Code 5003, which in turn evaluates disabilities based on the degree of limitation of motion under the appropriate Diagnostic Codes, in this case Diagnostic Codes 5260 and 5261.  If the disability is noncompensable under the appropriate Diagnostic Code for the joint involved, a 10 percent rating will be for application for such major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joints with occasional incapacitating exacerbations.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).

Diagnostic Codes 5260 and 5261 provide the criteria for rating limitation of motion of the knee and leg. Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2015).

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion of the leg limited to 60 degrees.  A 10 percent rating is assigned for flexion of the leg limited to 45 degrees.  A 20 percent rating is assigned for flexion of the leg limited to 30 degrees.  And a 30 percent rating is assigned for flexion of the leg limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

Under Diagnostic Code 5261, a noncompensable rating is assigned for extension of the leg limited to 5 degrees.  A 10 percent rating is assigned for extension of the leg limited to 10 degrees.  A 20 percent rating is assigned for extension of the leg limited to 15 degrees.  A 30 percent rating is assigned for extension of the leg limited to 20 degrees.  A 40 percent rating is assigned for extension of the leg limited to 30 degrees.  And a 50 percent rating is assigned for extension of the leg limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.

Just prior to filing his increased rating claim in July 2007, the Veteran's treatment records show that he complained of pain and had undergone steroid injections.

The Veteran was afforded a VA examination for his right knee disability in August 2007.  He reported constant aching to sharp pain with intermittent swelling.  He reported having flare-ups with prolonged walking, standing and sitting that could last an hour after he got off his feet.  He reported that he missed a month of work in the past year due to his right knee disability.  He wore a knee brace and used a cane.  He denied any episodes of dislocation or subluxation.  On examination, he demonstrated flexion to 110 degrees with more pain at the extreme and extension to 0 degrees with normal pain.  He had no instability.  He had normal meniscus tests.  Repetitive testing resulted in no changes in pain or range of motion.  The examiner indicated there was no ankylosis.

Afterwards, he continued to receive steroid injections for his right knee.  In May 2008, he reported that his right knee pain limited his ability to work.  By June 2009, he had been fired from his job due to his knee difficulties.

At a June 2009 VA examination, the Veteran continued to wear a right knee brace and use a cane as needed.  He demonstrated flexion to 100 degrees with more pain at the extreme and extension to 0 degrees with normal pain.  He had no instability.  He had normal meniscus tests.  The examiner indicated there was no ankylosis.

He continued to report knee pain in August 2009 and October 2009.  In January 2010, he reported he had fallen in the last 12-months due to his knee.  In July 2010, he reported a fall the previous week.  On May 31, 2011, he underwent a right total knee replacement.

As described above, the Veteran consistently demonstrated flexion in his right knee to well in excess of 60 degrees.  He also demonstrated full extension at the August 2007 and June 2009 VA examinations, and treatment records do not show additional range of motion testing.  These findings do not support the assignment of a rating greater than the 10 percent rating that has been assigned.  Moreover, as the criteria to support the assignment of 10 percent rating for limitation of motion has not been shown there is no basis for assigning separate compensable ratings.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, on range of motion testing, pain or repetitive use did not further limit the Veteran's range of motion.  Thus, greater ratings for limitations of flexion and extension are not warranted under DeLuca.

The Veteran has been shown to experience right knee pain.  He also endorses functional loss, which he attributes missing work and ultimately losing his job.  

The Court of Appeals for Veterans Claims (Court) has clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43   (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating. Here, like in Mitchell, while there was some suggestion the Veteran has pain throughout his range of motion, there was no actual loss due to pain beyond 100 degrees of flexion and extension remained full. The examiner even specifically stated that repeat motion did not cause loss of motion.

To this end, the Veteran was given a 10 percent rating for his right knee under Diagnostic Code 5010-5260.  However, such a rating was assigned based on application of 38 C.F.R. § 4.59 which provides that painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  The 10 percent rating that is assigned is the maximum rating allowed for pain in absence of compensable limitation of motion.

Diagnostic Code 5256 evaluates ankylosis of the knee.  The record contains no evidence of right knee ankylosis, and the Veteran has not described symptoms that are suggestive of ankylosis.  Therefore, this Diagnostic Code is not applicable. 



Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee.  While the Veteran wore a right knee brace, at both VA examinations, no instability was noted.  He even denied having any episodes of dislocation or subluxation.  Therefore, this Diagnostic Code is not applicable.

Diagnostic Code 5258 evaluates semilunar cartilage, which is synonymous with the meniscus.  The record contains no evidence of a meniscal condition.  As such, a separate rating is not warranted for meniscus symptomology.

Diagnostic Code 5262 evaluates impairment of the tibia and fibula.  The record contains no evidence of an impairment of the tibia and fibula.  As such, this Diagnostic Code is not applicable.

Diagnostic Code 5263 evaluates genu recurvatum.  The record contains no evidence of genu recurvatum.  As such, this Diagnostic Code is not applicable.

As the Veteran's right knee range of motion does not meet compensable levels under Diagnostic Codes 5260 to 5261, the Board considered whether a higher rating could be assigned under Diagnostic Code 5003.  In this regard, the evidence does not reflect any incapacitating episodes.  As such, a higher 20 percent evaluation is not warranted under Diagnostic Codes 5010 and 5003.

Right Knee Disability after July 1, 2012

Beginning on July 1, 2012, his right knee was rated under Diagnostic Code 5010-5055, which evaluates the disability based on a knee replacement.  Under Diagnostic Code 5055, for one year following implantation, the knee joint warrants an evaluation of 100 percent.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted. Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to diagnostic codes 5256, 5261 or 5262.  The minimum rating is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).

In October 2013, the Veteran's physician noted that his right total knee replacement has gone well.  In November 2013 and December 2013, he had normal right knee range of motion, but some instability was noted.  In January 2014, he continued to have normal right knee range of motion.  In November 2014 and March 2015, he reported knee pain.  While he continued to use a cane, in April 2015 it was noted that he used a cane due to his left knee.  In August 2015 and September 2015, he reported knee pain.  In November 2015, he had a normal gait with normal 5/5 strength.   In December 2015, while he continued to have knee pain, he retained normal range of motion, equal strength, and a steady gait.

At a January 2016 VA examination, the Veteran reported that he has problems with buckling and pain.  He reported that during flare-ups, he has problems walking long distances, standing for long periods, and lifting and carrying heavy things.  On examination, he demonstrated flexion to 105 degrees and extension to 0 degrees, both with pain.  The examiner noted the pain caused functional loss.  He had localized tenderness or pain on palpitation.  He had crepitus.  Repetitive use testing resulted in no additional functional limitations.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination could significantly limit functional ability following repetitive use over a period of time since the Veteran was not evaluated for repetitive use over a period of time.  He retained normal 5/5 strength with no muscle atrophy.  The examiner noted he had no ankylosis.  The examiner indicated that the Veteran had no history of recurrent subluxation or lateral instability.  The examiner indicated that there was no joint instability.  There was no evidence of recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  There was no evidence of a meniscal condition.  The examiner indicated that the Veteran's total knee replacement surgery resulted in intermediate degrees of residual weakness, pain, or limitation or motion.  The Veteran occasionally used a brace and regularly used a cane and walker for his right knee disability.  The examiner reported that the Veteran was still capable of substantial, gainful sedentary employment.


With regard to the right knee, the evidence of record does not establish that this disability warrants more than a 30 percent disability rating under Diagnostic Code 5055.  The medical evidence does not demonstrate severe painful motion or weakness.  Reference is made to the January 2016 VA examination that noted there was no additional functional loss, weakness, or loss of motion due to pain. Muscle strength was normal and there was no indication of atrophy.  Accordingly, his intermediate degrees of residuals are to be rated under the diagnostic codes relating to knee disabilities. See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015). 

The Veteran is currently at the maximum schedular rating under Diagnostic Code 5260 for limitation of flexion, so an increased rating cannot be granted under that diagnostic code. There is also no evidence of ankylosis of the knee, extension limited to 5 degrees or greater, nonunion or malunion of the tibia and fibula, or genu recurvatum.  The assigned of an increased or separate compensable rating under any of the relevant diagnostic codes is not warranted. See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260-5263 (2015).

The Board notes that instability of the knee was noted in December 2013.  However, all other records since that time have been silent for complaints, treatment, or diagnosis of instability.  The Veteran even denied a history of subluxation or instability when he was examined in January 2016.  As such, the Board finds that the totality of the evidence fails to support the assignment of a separate compensable rating for instability.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The November 2015 and December 2015 records show that the Veteran retained normal 5/5 strength.  The January 2016 VA examination also documents normal 5/5 strength with no signs of weakness in the Veteran's right lower extremity.  Moreover, on range of motion testing, pain or repetitive use did not further limit the Veteran's range of motion.  Thus, greater ratings for limitations of flexion and extension are not warranted under DeLuca.

As described, the criteria for a schedular rating in excess of the 30 percent assigned for the Veteran's residuals of a right total knee replacement have not been met and his claim is denied. 

Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Regarding the Veteran's right knee disability, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's right knee disability was applied to the applicable rating criteria, general counsel opinions, and case law.  He was found to have a 10 percent rating under Diagnostic Code 5010-5055 prior to May 30, 2011, and a 30 percent rating under Diagnostic Code 5010-5055 after July 1, 2012.  Although the Diagnostic Codes allows for higher ratings, the Board fully explained why higher ratings were not warranted.  There is simply no allegation that the Veteran's right knee disability is unique or unusual in any way.  There is no question that the Veteran experiences symptoms from his right knee disability, which include pain, reduced range of motion, and difficulty with prolonged sitting, standing, and walking, but such symptoms, while not specifically enumerated is considered in the schedular ratings that are assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As such, while the Veteran may experience some symptoms that are not specifically enumerated in the rating schedule, the Board is charged with considering how functionally impaired the Veteran's disability renders him within the confines of the schedular rating that is assigned.  It is also noted that the Veteran has reported experiencing instability and wears a knee brace and uses a cane.  However, neither factor suggests an extraschedular rating is appropriate.  All VA examiners noted there was no right knee instability on examination.  Furthermore, even if subluxation was present, it is directly contemplated by the schedular rating criteria and a brace and a cane are prescribed to treat the subluxation.  As such, the brace is not considered to be a symptom, but rather is a device used to treat a symptom.  The fact that the Veteran wears a brace does not make his right knee disability unique or unusual. 

Under Johnson  v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181   (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson , 762 F.3d 1362  .

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged that he is unemployable solely on account of his right knee disability.  In addition, the January 2016 VA examiner reported that the Veteran was still capable of sedentary work.  Thus, the Board finds that Rice is inapplicable 


ORDER

Prior to May 30, 2011, a rating in excess of 10 percent for a right knee disability is denied.

After July 1, 2012, a rating in excess of 30 percent for a right knee disability is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


